Citation Nr: 1642248	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis as a substitute claimant and for purposes of accrued benefits.

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1958 to May 1962.  The Veteran died in August 2013 and the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the May 2011 rating decision, the RO denied entitlement to service connection for pulmonary fibrosis.  The Veteran perfected an appeal as to this issue with a May 2013 VA Form 9.  

The Veteran passed away in August 2013 before his claim was certified to the Board.  The Veteran's surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death in October 2013; and, she requested to be a substitute claimant for her late husband's claims that remained pending at the time of his death for purposes of seeing the claims to completion for accrued benefits.  

In the February 2013 rating decision, the RO denied service connection for the cause of the Veteran's death.  

The RO notified the appellant in June 2014 that she was approved as a valid substitute claimant for the late Veteran for purposes of accrued benefits as to the issues of service connection for pulmonary fibrosis.  See 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014) or 38 C.F.R. § 3.1000 (effective October 6, 2014).  That same month, the RO issued a Statement of the Case (SOC) as to the issue of service connection for the cause of the Veteran's death and the appellant submitted a timely Form 9, in July 2014.  
The Board notes that on his May 2013 VA Form 9, the Veteran requested a Board hearing.  On her July 2014 VA Form 9, the appellant indicated that she did not want a Board hearing.  In August 2016, the Board sent the appellant a hearing clarification letter to determine if the appellant desired a Board hearing.  The appellant did not respond to this hearing clarification letter within the allotted timeframe.  Thus, the Board can proceed without scheduling the appellant for a hearing.

The Veteran's Veterans Benefits Management System (VBMS) file reveals the February 2014 rating decision and the August 2016 hearing clarification letter.  The Veteran's Virtual VA claims file reveals VA treatment records dated October 2003 to February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported on his August 2010 claim that he was exposed to asbestos for 24 hours while stationed in Orlando, Florida, during Hurricane Donna in September 1960.  Specifically, the Veteran reported that he was exposed to asbestos while transporting patients on the ramps between hospital wards.  The Veteran reported that these open ramps had steam pipes that were wrapped in asbestos and it was blown during the hurricane.  The Veteran also asserted that the day after the hurricane he was on cleanup detail picking up the pieces of the asbestos that had been scattered on the ground.  He reported that they had no protection from the particles that they were placing in trash containers.  

Additionally, the appellant contends that the cardiorespiratory arrest that caused the Veteran's death was secondary to his pulmonary fibrosis.  See November 2014 Representative Statement.  

At the outset, the Veteran's service treatment records and personnel records have been deemed fire-related.  

In a September 2010 buddy statement, N.R reported that during Hurricane Donna, asbestos insulation from the steam pipes were strewn over the area as well as some of the asbestos siding.  N.R reported that the day following Hurricane Donna, all the personnel living at the hospital complex were ordered to clean up the grounds.  N.R reported that during the cleanup they were exposed to a significant amount of asbestos which was in and around all of the buildings as well as covering the ramp walkways.  N.R reported that no precautions were taken and they did not wear masks, gloves or overalls.  N.R asserted that the Veteran along with himself and many other Airmen were exposed to asbestos which had been disturbed from its original locations.  

In a September 2010 opinion, a Dr. R noted the Veteran's and N.R's reports regarding his in-service exposure.  Dr. R stated that it was his belief that the Veteran was exposed to asbestos, which had been disturbed from its original location and that his current diagnosis of pulmonary fibrosis could possibly be related to that exposure.  However, the Board finds that the September 2010 private opinion is speculative in nature and cannot form the basis of service connection.  However, the Board finds that as there is lay evidence of in-service exposure and evidence that the Veteran's pulmonary fibrosis was caused by this exposure, a remand is necessary in order to determine the nature and etiology of the Veteran's disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board finds that the appellant's claim is inextricably intertwined with the claim of service connection for pulmonary fibrosis.  Thus, a decision on the cause of death claim will be deferred pending adjudication of the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate physician.  The Veteran's claims file, including this remand, should be made available for review by the VA physician.  The physician should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should address the following: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran's pulmonary fibrosis, as diagnosed in December 2008, is related to his military service, to include the Veteran's reported 24 hour exposure to asbestos in September 1960?

Is it as least as likely as not (50 percent probability or greater) that the Veteran's pulmonary fibrosis was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death?

In so opining, the examiner should address the September 2010 private opinion.  The Board advises that the Veteran's service treatment records and personnel records are unavailable.  

A complete rationale must be provided for all opinions reached.  

2. After completing the above, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




